                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

DEBRICO MONTREAL WILLIAMS                                                              PLAINTIFF

v.                             Case No. 4:18-cv-00293-KGB-JTK

FAULKNER COUNTY
DETENTION CENTER, et al.                                                            DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Debrico Montreal Williams’ complaint is dismissed without prejudice.

       So adjudged this 9th day of October, 2018.



                                                      ____________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
